ORDER
BRIAN A. BOYD of HACKENSACK, who was admitted to the bar of this State in 1987, having entered a plea of guilty to grand larceny in the second degree, in violation of section 155.40 of the New York Penal Law, and good cause appearing;
It is ORDERED that pursuant to R. l:20-6(b)(l), BRIAN A. BOYD is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that BRIAN A. BOYD be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that BRIAN A. BOYD comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.